Fox, J., dissenting.
There was no error in denying defendant’s motion for judgment on the pleadings, for the reasons stated in the commissioner’s opinion. There was no cross-complaint, within the meaning of the statute, requiring an answer thereto. But defendant had pleaded, by way of new matter constituting a defense to plaintiffs’ claim, the same matter that was attempted to be set up in that portion of the answer which defendant denominates a cross-complaint, and, as so pleaded, she had a right to prove it. If sustained by proof, it constituted a perfect defense against plaintiffs’ cause of action. Upon the trial it was proved by both plaintiffs and defendant that they had entered into such a contract as was set up in the answer, to wit, a contract whereby the defendant agreed to sell and deliver to the plaintiffs at Tagus Switch a quantity of wood, not less than two thousand cords, and not more than two thousand five hundred cords, within twelve months from the date of said agreement, to wit, February 21,1885; and plaintiffs agreed to purchase the same of her, and to pay therefor at the rate of $4.30 a cord for each and every cord delivered; $35 on account of each one hundred cords of wood she was to take in merchandise at the store of plaintiffs, and the balance was to be paid her in cash, one half payable one day after the wood should have been received by the Southern Pacific Railroad Company from the plaintiffs, and the other half within thirty days thereafter. It is also proved by the testimony of both parties, and entirely uncontradicted, that the defendant did deliver this wood to the extent of two thousand five hundred cords at Tagus Switch within the time prescribed in the contract, and that the same was unobjectionable as to quality. She had therefore complied with the terms of the contract on her part, and it became the duty of the plaintiffs to receive said wood as so delivered. Their *152acceptance and receipt of the wood as delivered by her did not require them to pay for the same at the time of such acceptance, except as to the thirty-five dollars per hundred cords, which was to be paid in merchandise. By the terms of the agreement she. could not demand of them anything on account of the cash payment until such time as and so fast as the said wood was received by the railroad company from the plaintiffs. The excuse made by plaintiffs for not receiving it was, that the railroad company was only "willing to accept it from them and pay therefor in lots of from one hundred and fifty to two hundred cords each as they required it. This was not a •valid excuse for their refusal to accept from defendant under the contract, but it was a sufficient excuse for the postponement of the making of cash payments for the same until accepted by the railroad company. Until such latter acceptance they were not bound to make any payment to the defendant, except to the extent of thirty-five dollars on each one hundred cords, payable in merchandise. If, however, she desired, and was permitted by them, to draw to a greater extent than this in merchandise from the store, it was manifestly to their advantage that she should do it, as they must be presumed to have been making their regular profit on the sale of their goods, and to the extent of such excess it reduced the balance which they would ultimately be called upon to pay plaintiff in money. There is no conflict in the testimony to the effect that whatever she did get at that store was purchased by her on account of said contract. If they had paid her in merchandise faster than they were required to do, I cannot see how that fact entitled them to judgment against her fqr or on account of such merchandise, so long as the balance of account under said contract remained, as it did, largely in her favor.
The court also erred in admitting in evidence the unsigned letter referred to in the opinion of the commissioners, and found in the record marked “Plaintiffs’ *153exhibit No. 4.” There is no evidence in the record which does more than tend in some slight degree to show that Stokes at one time contemplated the propriety of sending such a letter, and that it was prepared pending consideration of that question. It was unsigned by any one. There is no evidence even tending to show that Stokes ever finally concluded to send it, or did send it, or authorized any person to do so. It was incompetent as evidence for any purpose in the cause, and its admission was prejudicial error affecting the rights of the defendant.
In my opinion, the judgment and order appealed from should be reversed, and the cause remanded for further proceedings, with leave to defendant to file a proper cross-complaint if she shall be so advised.
Thornton, J., concurred with Mr. Justice Fox.
Rehearing denied.